Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu Williams (US 2016/0340482) in view of (US 2016/0347458) in view of Ovalle in view of Seeger.
Williams teaches an aligned carbon nanotube array can be formed on a substrate and the spaces and gaps between the CNTs are filled around the CNTs with a liquid polymer (adhesive) matrix that then hardens to form a composite and the composite employed as a deicer heater (See figures, claims [0031, 0042]). This is considered to form a capillary effect substantially identical to that claimed by applicant.  Williams teaches the CNTs enhanced the properties of a composite including anisotropy, thermal or heating properties such as for a de-icer and allowing the matrix to hold the CNTs in place (see claims and [0031, and 0002]).  
Williams does not teach a pneumatic deicer per se. 
Hu teaches a pneumatic deicer [0003] for a plane with a incorporated CNTs aligned within the elastomer that is melted to form a sheet (see figures and claims and [0016-0017]). The CNTs are considered to fill the in the gaps that would be present if they were absent in the polymer sheet (see figures and claims).  
It would have been obvious to one of ordinary skill on the art at the time of filing to employ the heater deicer composite of Williams in a de-icing apparatus of Hu in order to provide enhanced anisotropy and thermal properties of the material, and enhance heating for the deicer and allowing the matrix to hold the CNTs in place.  
To the extent to which the above references may not teach the adhesive adhering the CNTs to the substrate Ovalle is cited. 
Ovalle (US 2018/0043659) teaches a carbon nanotube aligned (vertically) in an adhesive that can be employed as a deicer (See figures claims and [0177]). Wherein multiple adhesive layers can be employed (see claims and figures). 
The adhesive can be the acrylate or acrylic adhesives can be used (See [0054]). The curing can be ultraviolet curing process or material [0051, 0070]. The adhesive can be a monomer or copolymer including epoxy and acrylates (See [0063]). 
The release layer can be present on the adhesive layer ([0118-0120]) or pressure sensitive material. 
It would have been obvious to one of ordinary skill to provide a vertically aligned CNT to aid in deicing as in Ovalle or to add strength and erosion resistance as in Hu (See Hu [0016] above).   
Ovalle does not teach a primer layer. 
Seeger (US 2017/0204288) teaches providing coatings for airplane parts to adhere to the substrate that are resistant to erosion and wear (see [0003]). Seeger teaches using a primer can be used for epoxy acrylates to bond to substrates including airplane parts wherein the primer promotes better adhesion of the epoxy acrylate [0126]. 
Therefore, it would have been obvious to one of ordinary skill at the time of filing to provide primer coatings in order to adhere coatings to plastic or other airplane parts, including the layer of the primary reference, to each other, wherein the layers of the primary reference are taught to be employed as part of a deicer; and epoxy acrylate coatings or layers (which are used in the primary reference) are taught to show better adhesion with the primer.  
As pointed out in applicant’s own arguments the polymer (adhesive) bonds the CNTs and it would be obvious to employ that polymer adhesive to additionally bond the vertically aligned CNTs to the substrate or airplane part as claimed as as it is used in Seeger. 
Rejection maintained.








Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.
Applicant argues that an adhesive is not taught within the CNTs that are vertically aligned and adhering them with the adhesive to the substrate or plane. The Examiner disagrees. 
Seeger (US 2017/0204288) teaches providing coatings for airplane parts to adhere to the substrate that are resistant to erosion and wear (see [0003]). Seeger teaches using a primer can be used for epoxy acrylates to bond to substrates including airplane parts wherein the primer promotes better adhesion of the epoxy acrylate [0126]. 
Therefore, it would have been obvious to one of ordinary skill at the time of filing to provide primer coatings in order to adhere coatings to plastic or other airplane parts, including the layer of the primary reference, to each other, wherein the layers of the primary reference are taught to be employed as part of a deicer; and epoxy acrylate coatings or layers (which are used in the primary reference) are taught to show better adhesion with the primer.  
As pointed out in applicant’s own arguments the polymer (adhesive) bonds the CNTs and it would be obvious to employ that polymer adhesive to additionally bond the vertically aligned CNTs to the substrate or airplane part as claimed as as it is used in Seeger. 
Rejection maintained. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783